PER CURIAM.
This cause was submitted to the court upon the return of the respondent to the writ of habeas corpus issued herein and petitioner’s reply thereto. The record reveals that the petitioner has previously *479attacked the judgment and sentence here under assault and that said judgment and sentence was per curiam affirmed. (Arnold v. State, Fla.App.1962, 141 So.2d 644) Upon consideration of all the documents and exhibits filed in the instant habeas corpus proceedings, it is ordered that the writ heretofore issued be discharged, and that petitioner be and he is hereby remanded to the custody of the respondent.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and HOBSON (Ret.), JJ., concur.